******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
JANET WAGNER ET AL. v. OUR LADY OF
    MOUNT CARITAS, O.S.B., INC.
           (AC 36373)
       Beach, Sheldon and Dupont, Js.
       Argued January 22—officially released June 16, 2015

(Appeal from Superior Court, judicial district of New
               Britain, Swienton, J.)
 Edward Muska, for the appellant (defendant).
 Jeremy S. Donnelly, for the appellees (plaintiffs).
                         Opinion

   SHELDON, J. The defendant, Our Lady of Mount Cari-
tas, O.S.B., Inc., appeals from the judgment of the trial
court denying its motion to set aside the jury verdict
in favor of the plaintiffs, Janet Wagner and her husband,
Jess Wagner, on their claim for punitive damages.1 The
defendant claims that the jury’s verdict that the plain-
tiffs were entitled to punitive damages should have been
set aside because the jury’s determination that it had
fraudulently misrepresented to the plaintiffs that it was
a Roman Catholic Benedictine monastery was not sup-
ported by the evidence adduced at trial. We affirm the
judgment of the trial court.
   The jury reasonably could have found the following
facts. On November 1, 1979, Bishop Daniel P. Reilly,
of the Roman Catholic Diocese of Norwich (diocese),
issued a ‘‘Decree of Establishment of the Community
of Mount Caritas as a Pious Union.’’ Pursuant to that
decree, the union consisted of ‘‘Sister Mary Peter [also
known as Dorothy Jordan],2 professed Sister of the Ben-
edictine Community in Stillwater, Massachusetts and
one secular Oblate, Eleanor J. Tremko, by name.’’3 The
stated reason for the establishment of the union was
to promote contemplative life and to ‘‘strength[en] . . .
family life and enable individuals and families to
embrace the Spirit of Christ . . . .’’ Sister Mary Peter
was named as ‘‘temporary Superior of this Union until
such time as, with God’s blessings, the community may
approach canonical approval for a Constitution to
become a Religious Community.’’ The decree further
provided: ‘‘This decree is effective for an experimental
period of two years in which time the working order
of the Spirit may show forth the principle of attraction
to draw others to this apostolate and way of life. At
the end of this period, if there is a witness of growth to
six or more members, we shall then consider canonical
erection or more permanent union.’’
   On October 26, 1982, Bishop Reilly issued another
‘‘Decree of Establishment of the Community of Mount
Caritas as a Pious Union,’’ which noted the identical
purpose and goal of the union as set forth in the 1979
decree, and further provided: ‘‘This decree is effective
until such time as the working of the Spirit may show
a witness of growth to six or more members. We shall
then consider canonical erection or more permanent
union.’’
   Since that time, the defendant has held itself out as
a Benedictine monastery, a Roman Catholic institution.
It has consistently operated under the name of ‘‘Our
Lady of Mount Caritas Monastery, O.S.B.’’ That name
is used on the sign at the entrance of the defendant’s
property in Ashford, on their website, on various litera-
ture distributed by the defendant, and at various events
within the surrounding community at which the defen-
dant solicited donations from members of the public.
Testimony at trial revealed that ‘‘O.S.B.’’ is readily
known to practicing Catholics as an indication that the
defendant is of the Order of Saint Benedict, a Roman
Catholic religious order. The defendant frequently has
held itself out as being located ‘‘within the diocese of
Norwich.’’ The women who reside on the defendant’s
property wear Roman Catholic Benedictine habits,
engage in Roman Catholic ceremonies and observe
Roman Catholic customs.
   Over the years that followed the defendant’s estab-
lishment in 1979, its relationship with the diocese deteri-
orated. Bishop Reilly was transferred to another
diocese in 1995, at which time he instructed Jordan to
meet with his successor, Bishop Daniel Hart, to review
and get ‘‘permission for all of the permissions’’ that he
had given the defendant and renew them. When Jordan,
who is also the defendant’s president, met with Bishop
Hart, he expressed his disapproval of the defendant.
Bishop Hart wrote to Jordan on June 4, 1999, informing
her that the defendant was, at most, a ‘‘private associa-
tion of the faithful,’’ and so directed her to ‘‘correct any
misconceptions regarding [its] status which may have
been inadvertently conveyed to others.’’
   On May 13, 2004, Bishop Michael R. Cote, Bishop
Hart’s successor, wrote to Jordan, noting the earlier
restrictions placed upon the defendant by Bishops Hart
and Reilly, and renewing those restrictions as follows:
‘‘You are not to reserve the Blessed Sacrament or to
have celebrations of the Eucharist at Mount Caritas.
You are not to do fundraising or appeal for vocations
in the Diocese of Norwich. I am checking to make
sure that Monsignor Brown has made all arrangements
necessary for your listing to be removed from the Ken-
edy and Connecticut Catholic Directories. Any other
restrictions placed by my predecessors are to be consid-
ered by you to have been continued by me. Additionally,
I am informing you that the decree by which an attempt
was made to form a pious union of two persons was
and is canonically invalid.’’ In her testimony at trial,
Jordan acknowledged that the diocese had told her not
to refer to the defendant as a monastery, not to call it
‘‘O.S.B.,’’ and not to identify the defendant as Benedic-
tine. Despite the diocese’s admonitions, Jordan admit-
ted that she continued to do all of those things without
diocesan approval.
   In August, 2008, the plaintiff, who had become an
oblate in 1996 in association with a Benedictine monas-
tery in Nebraska, began looking for a monastery closer
to her home in Connecticut. She found the defendant’s
website on the Internet and, based upon its content,
believed the defendant to be a Roman Catholic institu-
tion. Specifically, the plaintiff noted that ‘‘Our Lady of
Mount Caritas is Latin . . . [that] Caritas is charity or
really love . . . [and that Latin is] the official language
of the Roman Catholic Church.’’ She also noted defen-
dant’s use of the title ‘‘O.S.B., Order of Saint Benedict,
which is very distinctly and absolutely Roman Catholic,
Order of Saint Benedict.’’ The website also referred
to the ‘‘Diocese of Norwich’’; contained hyperlinks to
webpages ‘‘about the life of St. Benedict’’; referred to
Jordan as ‘‘Reverend Mother Mary Peter . . . a title for
religious superiors’’; and used, as its motto, the Latin
phrase ‘‘ora et labora,’’ meaning pray and work. The
website portrayed the defendant’s residents wearing
the traditional Benedictine habit, and spoke of ‘‘chant-
ing the divine office.’’ The plaintiff clicked on a link
on the defendant’s website and donated $50 ‘‘for the
chapel.’’ In response, she received a thank you note for
her donation from Jordan, in which Jordan suggested
that she visit the defendant’s property in Ashford if she
was ever in the area. The plaintiff called the defendant
and scheduled a visit.
   On August 24, 2008, the plaintiff visited the defendant.
Upon entering the defendant’s property, she saw: ‘‘[A]n
enormous beautiful gold leaf engraved sign saying Our
Lady of Mount Caritas with the Benedictine pax, which
is a motto, another motto. It says monastery rule and
spirit of St. Benedict. . . . [Y]ou go to the top of the
hill . . . [where] there was a . . . life-size . . .
cross . . . . [A]nd then over to the right there was a
building with a statue of white alabaster marble . . .
of the Blessed Virgin Mary . . . .’’ She and Jordan
exchanged a traditional Benedictine greeting in Latin
and visited briefly.
   After her initial visit to the defendant in August, 2008,
the plaintiff quickly became involved in all of its activi-
ties in Ashford. She participated in bible study groups
and various fundraising events, mostly with the goal of
raising the money to build the new chapel. She devel-
oped a close relationship with women she believed to
be Roman Catholic nuns who were involved with the
defendant, including Jordan, whom she respected. On
August 23, 2009, because she had been spending so
much time with and contributing financially to the
defendant, the plaintiff transferred her oblation from
the monastery in Nebraska to the defendant.
    The plaintiff and Jordan discussed the defendant’s
‘‘issues’’ with the diocese on the day they first met in
August, 2008. Jordan then told the plaintiff that there
was tension between the defendant and the diocese,
which the plaintiff construed to be the typical tension
between the diocese wanting the defendant ‘‘to be more
updated’’ and Jordan ‘‘want[ing] it the old way, monastic
traditional.’’ The plaintiff also surmised that the tension
between Jordan and the diocese stemmed from Jordan’s
willingness to stand up to the ‘‘male hierarchy’’ of the
Roman Catholic Church, a trait that the plaintiff
respected. Jordan addressed the issues with the diocese
again when the plaintiff was considering transferring
her oblation. Jordan showed the plaintiff the pious
union decree and explained that although Bishop Reilly
had viewed the defendant favorably, Bishop Hart and
Sister Sally J. Tolles, a canon and civil lawyer employed
by the diocese, did not. Jordan told the plaintiff that
the tension with the diocese originated from an incident
at a bake sale at which Jordan allegedly slapped a sister
across the face. Jordan did not inform the plaintiff of
any disagreements with the diocese regarding the defen-
dant’s formation or official status as a Roman Catho-
lic institution.
   As the plaintiff spent more time in Ashford, she and
her husband discussed moving closer to the defendant.
Indeed, at some point in early 2009, the plaintiff sug-
gested to Jordan that she and her husband use the
money with which they had intended to purchase a
home closer to the defendant to fund the construction
of the chapel, which would include a small space on
the second floor in which the plaintiff and her husband
would be permitted to reside, rent free, for the remain-
der of their lives. After several discussions, Jordan
agreed to the plaintiff’s suggestion. When, however, the
plaintiff’s attorney drew up an agreement to effect the
agreement between the plaintiffs and the defendant,
Jordan told the plaintiff that she was ‘‘insulted’’ and
stated, ‘‘This isn’t how we do things. . . . [T]his is not
the way it’s done in religious communities.’’ Jordan
refused to sign the agreement. She told the plaintiff,
‘‘[Y]ou have to have faith.’’ The plaintiff took Jordan at
her word, explaining that she did so ‘‘[b]ecause [Jordan
is] a [C]atholic nun, she’s in vows; she has to answer
to Christ.’’ She thus proceeded with the funding and
construction of the chapel without a signed agreement.
The plaintiffs acquired the necessary funds for con-
struction by taking out a home equity loan in the amount
of $200,000 on their previously unencumbered home in
Newington. Thereafter, as the defendant incurred bills
for the chapel’s construction, funds were taken from
the plaintiffs’ line of credit and put in a separate account
of the defendant’s, which was called ‘‘the chapel fund.’’
The plaintiff and Jordan were the signatories on that
fund.
   On February 17, 2011, Bishop Cote sent a letter to
the plaintiff advising her, among other things: that the
defendant was not, and never had been, a Benedictine
monastery; that the residents at Mount Caritas were
not Benedictine sisters; that the defendant did not have
permission from the diocese to build a Roman Catholic
chapel; and that the defendant did not have permission
to solicit money or to sell items in any Roman Catholic
parish in the diocese. The plaintiff testified that this
was the first time that she had heard anything disputing
the defendant’s status as a monastic community. Upon
receipt of the bishop’s letter, the plaintiff was in disbe-
lief. Based on the pious union decree that Jordan had
shown her, along with Jordan’s prior representations,
the plaintiff believed that the defendant had been a
monastery for thirty-five years. When the plaintiff asked
Jordan about the content of the letter, Jordan informed
her that she had received a similar letter from the
bishop. Jordan told the plaintiff that she was upset by
the content of the letters, and explained that the letter
was a continuation of the persecution of the defendant
that had been started by Bishop Hart and Sister Sally.
Jordan portrayed herself to the plaintiff as a victim and
told the plaintiff that the statements in the letter were
lies. Jordan told the plaintiff that ‘‘the bishop does not
know what he’s talking about because we already have
a chapel. We’re not constructing a new chapel. We’re
enlarging the facility that we have already, which was
tiny. Bishop Cote, the signatory, never went to Mount
Caritas, and they’ve been trying to suppress Mount Cari-
tas for a number of years, but they can’t do it because
of the pious union agreement that Bishop Reilly signed.’’
The plaintiff initially accepted Jordan’s representations
that the bishop was lying, and believed that the situation
was simply a manifestation of the manner in which the
Roman Catholic Church treats women. Jordan con-
vinced the plaintiff that the diocese was seeking to
acquire the defendant’s real estate. Although the plain-
tiff tried to maintain her faith in Jordan and the defen-
dant, the plaintiff testified that, at that point, she
‘‘stopped trusting’’ Jordan. Consequently, the plaintiff
asked her lawyer to draft another agreement regarding
the construction of the chapel and a residence for the
plaintiffs. After making some amendments, Jordan
signed the agreement.
   The plaintiff thereafter wrote a letter to Bishop Cote
in response to his February 17, 2011 letter, to which
the bishop did not respond. The plaintiff initially con-
strued the bishop’s failure to respond to her letter as
confirmation of her faith in Jordan and cemented her
belief of Jordan’s representation that the diocese was
simply out to get her. Although the defendant did not
have the support of the diocese, the plaintiff still
believed that the defendant was a Roman Catholic mon-
astery.
   While the construction of the chapel continued over
the course of 2011, the plaintiff’s relationship with Jor-
dan deteriorated. The plaintiff testified that Jordan
‘‘complained about everything that I did and everything
that I did was not enough.’’ On October 12, 2011, the
plaintiff and Jordan had an argument that ultimately
resulted, according to the plaintiff’s testimony, in Jor-
dan ordering the plaintiff to leave the defendant’s prop-
erty. The plaintiff’s involvement with the defendant was
thus severed, and she has returned only to retrieve her
personal belongings.
  The plaintiffs brought this action against the defen-
dant by way of a seven count complaint alleging breach
of contract, breach of the covenant of good faith and
fair dealing, promissory estoppel, fraud in the induce-
ment to enter into the contract, fraudulent misrepresen-
tation, negligent misrepresentation, and statutory theft
pursuant to General Statutes § 52-564. The crux of the
plaintiffs’ complaint was premised on the allegation
that the defendant fraudulently misrepresented that it
was a Roman Catholic Benedictine monastery, and, in
reliance on its misrepresentations, the plaintiffs agreed
to donate the funds to build a structure that would
house a chapel and a small living area in which they
would be permitted to reside, rent free, for the remain-
der of their lives. The defendant filed an answer essen-
tially denying the plaintiffs’ allegations of wrongdoing
or leaving them to their proof, and filed two special
defenses. The first special defense, which applied to
the first, second, and third counts of the plaintiffs’ com-
plaint, alleged that, on October 12, 2011, the plaintiff
had told Jordan that she no longer wished to be involved
with the defendant or to live on the defendant’s prop-
erty, and that, by so doing, she materially breached
the contract between the parties, thereby excusing the
defendant from further performance under the con-
tract. The second special defense, which applied to the
fourth, fifth, and sixth counts of the plaintiffs’ com-
plaint, alleged that the plaintiff was aware of the defen-
dant’s relationship with the diocese prior to and
throughout the construction of the chapel, and thus
that she was not misled or deceived by the defendant
in any way.
   Following a jury trial, the jury returned a verdict in
favor of the plaintiffs on their claims of breach of con-
tract, breach of the covenant of good faith and fair
dealing, promissory estoppel, fraudulent misrepresen-
tation, and negligent misrepresentation.4 The jury found
in favor of the defendant on the plaintiffs’ statutory
theft claim. The jury also determined that the plaintiffs
were entitled to punitive damages.5 The jury awarded
the plaintiffs compensatory damages in the amount
of $207,301.18.6
  Thereafter, the defendant filed a motion to set aside
the verdict as to the fraudulent misrepresentation and
negligent misrepresentation claims on the basis that
the verdict on those claims was contrary to the evi-
dence.7 The defendant also sought to set aside the ver-
dict entitling the plaintiffs to punitive damages on the
ground that there was no evidence that its conduct was
outrageous or done with reckless disregard to the rights
of the plaintiffs. The plaintiff filed a motion for punitive
damages seeking $105,073.78 in attorney’s fees and
$2846.37 in nontaxable costs and expenses. By way of
a memorandum of decision filed on December 4, 2013,
the court denied in part the defendant’s motion to set
aside the verdict.8 The court reasoned: ‘‘The court
instructed the jury that in order to find in favor of the
plaintiffs on the claim of fraudulent misrepresentation
the plaintiff would have to prove, by clear and convinc-
ing evidence, that the defendant made a false statement
of fact—that is, it was a part of the Benedictine Order
of the Catholic Church—that the statement was untrue
and known to be untrue by the defendant or that the
defendant made the statement with reckless disregard
for the truth of the matter, and that the defendant made
the false statement in order to induce the plaintiffs to
act upon it. Finally, the plaintiffs would have to prove
by a fair preponderance of the evidence that the plain-
tiffs did act on the statement to their injury.
   ‘‘The court, having heard the same evidence that was
heard by the jury, cannot accept the assertion that the
jury could not have found, by clear and convincing
evidence, that the defendant made the false misrepre-
sentations, or that the plaintiffs relied on said misrepre-
sentations in making the contributions to the defendant.
The jury could have reasonably credited the testimony
of the plaintiffs as to their version of the events rather
than the version submitted by the defendant, and found
that misrepresentations were made either recklessly or
intentionally, or that the defendant knew or should have
known the truth of the misrepresentation. The court
finds that the jury could reasonably, logically and legally
have reached its conclusion from the evidence viewed
most favorably to the plaintiffs.
   ‘‘The court further instructed the jury that the plain-
tiffs were seeking an award of punitive damages, which
would be awarded if [the jury] found from the facts
established that the defendant’s conduct was with reck-
less indifference to the rights of the plaintiffs, and was
in fact outrageous. Again, in viewing the evidence most
favorably to the plaintiffs, the jury could have reason-
ably and logically reached the conclusion that the con-
duct of the defendant was done with reckless
indifference to the rights of the plaintiffs, or that the
conduct was outrageous.’’ The court awarded the plain-
tiffs punitive damages in the amount of $71,255.76,
reflecting $68,409.39 in attorney’s fees and $2846.37 in
nontaxable costs and expenses. This appeal followed.
   On appeal, the defendant is challenging only the trial
court’s denial of its motion to set aside the jury’s verdict
determining that the plaintiffs were entitled to punitive
damages.9 ‘‘The trial court possesses inherent power to
set aside a jury verdict which, in the court’s opinion,
is against the law or the evidence. . . . [The court]
should not set aside a verdict [if] it is apparent that
there was some evidence upon which the jury might
reasonably reach [its] conclusion, and should not refuse
to set it aside [if] the manifest injustice of the verdict
is so plain and palpable as clearly to denote that some
mistake was made by the jury in the application of legal
principles . . . . Ultimately, [t]he decision to set aside
a verdict entails the exercise of a broad legal discretion
. . . that, in the absence of clear abuse, we shall not
disturb.’’ (Internal quotation marks omitted.) Edmands
v. CUNO, Inc., 277 Conn. 425, 452–53, 892 A.2d 938
(2006).
   ‘‘[I]n order to award punitive or exemplary damages,
evidence must reveal a reckless indifference to the
rights of others or an intentional and wanton violation
of those rights.’’ (Internal quotation marks omitted.)
Berry v. Loiseau, 223 Conn. 786, 811, 614 A.2d 414
(1992). ‘‘In awarding punitive damages . . . [t]he trial
court has broad discretion in determining whether dam-
ages are appropriate. . . . Its decision will not be dis-
turbed on appeal absent a clear abuse of discretion.
. . . Punitive damages are awarded when the evidence
shows a reckless indifference to the rights of others or
an intentional and wanton violation of those rights.’’
(Citation omitted; internal quotation marks omitted.)
Bhatia v. Debek, 287 Conn. 397, 420, 948 A.2d 1009
(2008). ‘‘Recklessness is a state of consciousness with
reference to the consequences of one’s acts. . . . It is
more than negligence, more than gross negligence. . . .
The state of mind amounting to recklessness may be
inferred from conduct. But, in order to infer it, there
must be something more than a failure to exercise a
reasonable degree of watchfulness to avoid danger to
others or to take reasonable precautions to avoid injury
to them. . . . Wanton misconduct is reckless miscon-
duct. . . . It is such conduct as indicates a reckless
disregard of the just rights or safety of others or of the
consequences of the action. . . . Whether the defen-
dant acted recklessly is a question of fact subject to
the clearly erroneous standard of review.’’ (Citation
omitted; internal quotation marks omitted.) Avery v.
Medina, 151 Conn. App. 433, 450, 94 A.3d 1241 (2014).
   In arguing that the trial court should have set aside
the jury’s verdict finding that the plaintiffs are entitled
to punitive damages, the defendant challenges the jury’s
determination that it fraudulently misrepresented10 to
the plaintiff its ‘‘affiliation with the Catholic Church
and the Benedictine Order to induce the plaintiffs into
entering into the agreement,’’ which, the plaintiffs con-
cede, is the only claim advanced by them upon which
the punitive damages award could have been based.
  To establish a case of fraud, a party must prove by
clear and convincing evidence that ‘‘(1) . . . a false
representation of fact was made; (2) . . . the party
making the representation knew it to be false; (3) . . .
the representation was made to induce action by the
other party; and (4) . . . the other party did so act to
her detriment.’’ (Emphasis omitted; internal quotation
marks omitted.) Warner v. Brochendorff, 136 Conn.
App. 24, 33 n.9, 43 A.3d 785, cert. denied, 306 Conn.
902, 52 A.3d 728 (2012).
  The record in this case is replete with evidence of
the defendant’s portrayal of itself as a Roman Catholic
Benedictine monastery. The record is likewise laden
with evidence that Jordan knew that the defendant was
not, in fact, a Roman Catholic Benedictine monastery.
The plaintiffs testified that they would not have given
money to the defendant if they had known that it was
not a Roman Catholic institution. Although Jordan
apprised the plaintiff of the contentious relationship
between the defendant and the diocese, and the plaintiff
later was informed by the diocese that the defendant
was not a Roman Catholic Benedictine monastery, Jor-
dan repeatedly assured the plaintiff that the diocese
was lying. The plaintiff continued to trust Jordan and
thus continued to fund the construction of the chapel.
To be sure, Jordan’s testimony at trial conveyed a differ-
ent story than that presented by the plaintiff. ‘‘It is
fundamental [however] that issues relating to credibility
and the assessment of conflicting evidence are within
the province of the jury.’’ State v. Washington, 155
Conn. App. 582, 590, 110 A.3d 493 (2015). The jury
was free to credit the testimony of, and the evidence
presented by, the plaintiffs over that adduced by the
defendant. The jury reasonably could have concluded
that the defendant repeatedly and intentionally, over a
period of years, misrepresented itself to the plaintiff as
a Roman Catholic Benedictine monastery, knowing that
that was the type of community that she was searching
for in which to continue her work as an oblate. The
evidence amply supported a finding that the defendant
intentionally misrepresented its status to induce the
plaintiffs to fund the construction of the chapel, and
that, in so doing, it displayed a reckless indifference to
the rights of the plaintiffs. We therefore conclude that
the court did not abuse its discretion in denying the
defendant’s motion to set aside the verdict with respect
to the plaintiffs’ entitlement to punitive damages.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Because this case arises primarily from Janet Wagner’s dealings with
the defendant, any reference to the plaintiff in the singular is to her.
   2
     Jordan is also the president of the defendant.
   3
     Sister Sally J. Tolles, a canon and civil lawyer employed by the diocese,
testified at trial that oblates are ‘‘laypeople who associate themselves with
monasteries or abbeys or priories in order to say that they will help in a
spiritual way or in a financial way with the needs of the community . . . .’’
   4
     The parties agreed to the withdrawal of the fraud in the inducement
count prior to the court’s charge to the jury.
   5
     The jury was instructed, without exception, that it would determine
whether an award of punitive damages was appropriate, and, if so, the court
would determine the amount of such an award, based upon attorney’s fees
and nontaxable costs.
   6
     In awarding damages, the jury did not specify the grounds for its award;
in other words, the damage award was not broken down into components
for each of the plaintiffs’ claims.
   7
     The parties agreed that the verdict on promissory estoppel should be
set aside.
   8
     The court granted the motion to set aside the verdict as to the promissory
estoppel claim. See footnote 7 of this opinion.
   9
     The defendant is not challenging the amount of the punitive damages
awarded by the court; nor is the defendant challenging the jury’s award of
compensatory damages.
   10
      The defendant also challenges the jury’s determination on the plaintiffs’
negligent misrepresentation claim as a basis for its punitive damages award.
Because negligent conduct cannot provide a basis for such an award, we
need not address that argument. See Carrol v. Allstate Ins. Co., 262 Conn.
433, 444, 815 A.2d 119 (2003).